DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03 May 2021. As directed by the amendment: claims 1, 7, 10, 13, 15, 16, and 18 have been amended; claim 11 has been cancelled; and no claims have been added. Thus, claims 1-10 and 12-20 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every objection and 112b rejection made in the previous office action. 
	Examiner notes that Applicant’s arguments regarding the drawing objections made in the previous office action are persuasive. The drawing objections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Doerrler on 11 June 2021.
The application has been amended as follows: 
Claim 16 is amended as follows:
16. (Currently amended) A method, comprising: 
inserting an intraoral device into the mouth of a user, the intraoral device including a teeth engagement member, a fluid reservoir, and one or more fluid outlets, the fluid reservoir defining a maximum volume of a fluid to be delivered by the intraoral device in use, wherein at least one of an upper surface or a lower surface of the fluid reservoir projects relative to adjacent surfaces of the bite portion; 
engaging the teeth engagement member by at least one of upper or lower teeth of the user, including positioning a bite portion of the teeth engagement member adjacent occlusal or incisal surfaces of at least one engaged tooth; and 
depress the projecting upper or lower surface of the fluid reservoir, thereby dispersing fluid contained within the fluid reservoir from the one or more fluid outlets.
Reasons for Allowance
Claims 1-10 and 12-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Turkbas (US 2014/0238417), fails to disclose or make obvious a device as described in claims 1, 15, and 16. Specifically, Turkbas fails to disclose or make obvious an intraoral device, in combination with the other elements of the claim, where “at least one of an upper surface or a lower surface of the fluid reservoir projects relative to adjacent surfaces of the bite portion” and “the fluid is delivered … upon depression of the projecting upper or lower surface of the fluid reservoir.” Turkbas discloses an intraoral device (200; Fig. 2) with a bite portion (210) comprising a fluid reservoir (226) that is filled with a therapeutic (¶0042). However, Turkbas fails to teach a reservoir with a projecting surface that is depressed to deliver fluid. Turkbas teaches an embodiment of the reservoir (252; Figs. 5, 6) that has a lower projecting surface (bottom surface of second portion 254) and further teaches that biting down on the device can “facilitate or accelerate elution” (¶0043) as required but fails to make obvious if biting the device as a whole results in depression of specifically the second portion (254). Instead, the disclosure of materials in the different embodiments might result in depression of the first portion (252) to accelerate release of the therapeutic but would likely not deform the second portion (254) because the second portion (254) is intended to form a recess that prevents the delivery component (258) from “easily falling out of the opening” (¶0048). 
The closest prior art of record, Hawkins (US 20130087157), fails to disclose or make obvious a device as described in claim 1, 15, and 16. Specifically, Hawkins fails to disclose or make obvious an intraoral device, in combination with the other elements of the claim, where “at least one of an upper surface or a lower surface of the fluid reservoir projects relative to adjacent surfaces of the bite portion” and “the fluid is delivered … upon depression of the projecting upper or lower surface of the fluid reservoir.” Hawkins discloses an intraoral device (100, Fig. 1) with a bite portion (areas above outlets 106) comprising a fluid reservoir (102). Although Hawkins teaches that the device can be chewed to increase the rate of supplement discharge (¶0022), Hawkins fails to disclose or make obvious a projection on the Scarberry et al (US 8205617) that teach bite pads (75, Fig. 14) across the occlusal surface in order to increase “the user's comfort” and “promote the proper bite angle” during use of the device (Col. 12:29-38) fail to provide sufficient motivation for providing a depressible surface of a reservoir because such bite pads are used in rigid devices rather than for the sake of fluid delivery. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 15, and 16. Claims 2-10, 12-14, and 17-20 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783